In the United States Court of Federal Claims
                                                          OFFICE OF SPECIAL MASTERS
                                                                    No. 17-645V
                                                              Filed: February 7, 2018
                                                                  UNPUBLISHED

                                                                         
    EMILY MCINTOSH,                                                      
                                                                             Special Processing Unit (SPU);
                                           Petitioner,                       Ruling on Entitlement; Concession;
    v.                                                                       Table Injury; Influenza (Flu) Vaccine;
                                                                             Shoulder Injury Related to Vaccine
    SECRETARY OF HEALTH AND                                                  Administration (SIRVA)
    HUMAN SERVICES,

                                         Respondent.

                                                                         
Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for petitioner.
Christine Mary Becer, U.S. Department of Justice, Washington, DC, for respondent.
 
                                                               RULING ON ENTITLEMENT1
Dorsey, Chief Special Master:
       On May 16, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that as a result of receiving an influenza (“flu”) vaccination on
October 20, 2015 she suffered a shoulder injury related to vaccination (“SIRVA”).
Petition at 1. The case was assigned to the Special Processing Unit of the Office of
Special Masters.
       On February 5, 2018, respondent filed his Rule 4(c) report in which he concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent indicates that


                                                            
1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        DICP has reviewed the facts of this case and concluded that petitioner’s
        claim meets the Table criteria for SIRVA. Specifically, petitioner had no
        history of pain, inflammation or dysfunction of the affected shoulder prior
        to intramuscular vaccine administration that would explain the alleged
        signs, symptoms, examination findings, and/or diagnostic studies
        occurring after vaccine injection; she suffered the onset of pain within
        forty-eight hours of vaccine administration; her pain and reduced range of
        motion were limited to the shoulder in which the intramuscular vaccine
        was administered; and there is no other condition or abnormality present
        that would explain petitioner’s symptoms. Therefore, petitioner is entitled
        to a presumption of vaccine causation.
Id. at 3-4. Respondent further agrees that
        [w]ith respect to other statutory and jurisdictional issues, the records show
        that the case was timely filed, that the vaccine was received in the United
        States, and that petitioner satisfies the statutory severity requirement by
        suffering the residual effects or complications of her injury for more than
        six months after vaccine administration. See 42 U.S.C. §§ 300aa-
        11(c)(1)(D)(i). Petitioner avers that no civil action or proceedings have
        been pursued in connection with the vaccine-related injury. See 42 U.S.C.
        §§ 300aa-11(a)(5) and -11(c)(1)(E); Pet. Ex. 9. Thus, in light of the
        information contained in petitioner’s medical records and affidavit,
        respondent concedes that entitlement to compensation is appropriate
        under the terms of the Vaccine Act, and will focus resources on
        determining the amount of compensation to be provided to petitioner in
        accordance with the terms and conditions of the Vaccine Act.
Id. at 4.
     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.


IT IS SO ORDERED.


                                    s/Nora Beth Dorsey
                                    Nora Beth Dorsey
                                    Chief Special Master